DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 3/3/2022 is acknowledged. Claims 1-2, 5-17 and 20-23 are currently pending. Claims 1 and 6 have been amended. Claim 3 has been newly cancelled. Claims 21-23 have been newly added. Accordingly, claims 1-2, 5-17 and 20-23 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Note to Applicant: The examiner notes that claims 1 and 6 recite “the drug component consisting of” and “wherein the drug component is the sole drug component in the pharmaceutical composition”. Both of these recitations, even though worded differently, appear to indicate that the claims exclude additional drugs in the drug component. Thus, both of these recitations are interpreted as the claimed invention excludes additional drugs in the drug component.

New/Maintained Claim Rejection(s)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-12, 15-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012). 
Gaetano throughout the reference teaches pharmaceutical solution formulations for pressurized metered dose inhalers capable of providing two or more active drug substances to the lungs for prevention or treatment of broncho-pulmonary disease (Abstract; Field of the invention).  
Gaetano discloses a solution formulation comprising formoterol fumarate (FF) and beclomethasone dipropionate (BDP) in HFA 134a propellant. The formulation further comprises 12% w/w ethanol as cosolvent (Example 1). Example 1 of the reference does not include a surfactant in the formulation and therefore reads on wherein the composition is free of surfactant. Further, Example 1 of the reference does not contain perforated microstructures or polymers having amide and/or carboxylic acid ester repeating structural units which also reads on instant claim 15.
Regarding claim 2, Gaetano does not state the composition having any presence of water and therefore it reads on the claimed limitation wherein the water content is below 500 ppm. Further, although the reference does not disclose all the characteristics and properties (e.g. water content) of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily present in the composition disclosed by Noakes. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily present.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I.
Gaetano does not explicitly exemplify the formulation consisting of the long acting muscarinic antagonist with beclomethasone as recited in instant claims 6-9. However, the reference teaches that the formulation can comprise two or more active drug substances which include beclomethasone and anticholinergic atropine-like derivatives such as ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). 

Gaetano does not teach that the propellant component is 1,1-difluoroethane (HFA-152a) or the amount of 1,1-difluoroethane in the propellant component as recited in instant claims. However, these deficiencies are cured by Noakes.
Noakes teaches pharmaceutical metered dose inhaler fitted with a sealed and pressurized aerosol container comprising a propellant component consisting essentially of 1,1-difluoroethane, ethanol, and beclomethasone dipropionate and fluticasone propionate as the drug component (Abstract; Claims). The reference teaches that at least 99 weight % of the propellant component is 1,1-difluoroethane based on the total weight of the propellant component or the propellant component is entirely 1,1-difluoroethane (see Claims 4 and 5). Furthermore, the reference teaches that 1,1,1,2-tetrafluoroethane (i.e. HFA 134a) has high global warming potentials (GWP), 1430, and most pharmaceutical actives for treating respiratory disorders, such as asthma, tend not to dissolve well (see: Page 2, line 23-26 and Page 3, line 9-19). Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with HFA-134, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives with reduced irritancy (see: Page 3, line 33-34 and Page 4, line 1-2). The reference discloses that the pharmaceutical composition of the invention have global warming potential of, preferably, less than 250 (see Page 6, line 4-6) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition (see Page 4, line 12-19).               

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and substitute HFA 134a propellant with 1,1-difluoroethane. One would have been motivated to do so because, as discussed supra, Noakes teaches that 1,1difluoroethan has lower global warming potential of 250 when compared to HFA 134a which has global warming potential of 1430. Moreover, Noakes teaches that high levels of ethanol can have unacceptable irritancy to the mouth and throat (see Page 3, line 28-31) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition. Therefore, one of ordinary skill in the art would have been motivated to incorporate the propellant taught by Noakes into the teachings of Gaetano.  
With regards to instant claim 6 wherein the drug component consists of beclomethasone and long acting muscarinic antagonist, while the Gaetano reference does not exemplify this drug combination in the formulation, Gaetano teaches the formulation can comprise two or more active drug substances which include beclomethasone and anticholinergic atropine-like derivatives such as ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, the Gaetano reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include the disclosed long acting muscarinic antagonist or formoterol with the beclomethasone agent in the formulation.     
Regarding claims 16 and 17, the Noakes reference provides the motivation for incorporating HFA-152a because of its lower global warming potential and other advantages discussed above. The structure of the prior art method and composition is the same as the method and the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities. 
Furthermore, Table 6 and 7 of the instant specification show that the percentage of total impurities for both HFA-134a and HFA-152a at 1 month and 3 months is less than the claimed amount of 1.5% and 2.0%. These comparative examples in the disclosure of the instant invention do not show any criticality between HFA-152a and HFA-134a with regards to the total impurities as claimed in claims 16 and 17 because both of these examples read on the claimed percentage of total impurities. Therefore, even when the formulations use the HFA-134a propellant as taught in Gaetano, because there is no unexpected results between HFA-134a and HFA-152a with regards to the impurities, both HFA-134a and HFA-152a would produce compositions with levels of impurities that fall within the scope of the instant claims.	 
Regarding claim 20, Noakes provides the motivation for adding the 1,1-difluoroethane (R-152a) propellant to the composition and therefore the composition comprising the claimed propellant (1,1-difluoroethane) would necessarily be stabilized compared to HFA-134a or HFA-227ea. Further, as discussed above, the Noakes reference teaches that R-152a propellant reduces the amount of ethanol required to dissolve the drug and provides stable solution and suspension.      
With regards to the method of improving the stability of a pharmaceutical composition recited in the instant claims, as discussed supra, the references cited above teach the instantly claimed method of adding a propellant (i.e. 1,1-difluoroethane) to the pharmaceutical composition and this would necessarily result in improved stability of the pharmaceutical composition because the combination of the references cited teach the same method and composition as instantly claimed. Moreover, as discussed supra, Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with R-134 and R-227ea, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives with reduced irritancy and discloses the 1,1-difluoroethane propellant to fulfill these needs, which include stable suspensions or solutions. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 5-12, 14, 15-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1-2, 5-12, 15-17, 20 and 22 above and further in view of Keller et al. (US 6,585,958 B1; Jul. 1, 2003). 
The teachings of Gaetano and Noakes have been set forth above.
Gaetano and Noakes do not teach the pharmaceutical composition comprises glycerol as recited in instant claim 14. However, this deficiency is cured by Keller et al.
Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2- tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Keller and substitute glycerol as a cosolvent because Gaetano already teaches a cosolvent (ethanol) in its formulation and Keller teaches that glycerol can also be added as a cosolvent in metered dose aerosols. It would have been obvious to one of ordinary skill in the art to try and substitute the different cosolvents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Furthermore, Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both Gaetano and Keller teach similar propellant components and active drug components in a metered dose aerosol and therefore one of ordinary skill in the art would have had a reasonable expectation of success. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 5-12, 13, 15-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1-2, 5-12, 15-17, 20 and 22 above and further in view of DuPont (“1,1-Difluoroethane (HFC-152a)”, SIDS Initial Assessment Report For SIAM 22, UNEP Publications, Jun. 29, 2006). 
The teachings of the above cited reference have been set forth above.
The above cited references do not expressly teach that the propellant component (1,1 difluoroethane) contains from 0.5 to 10 ppm of unsaturated impurities. However, this deficiency is cured by DuPont.
DuPont discloses an assessment report for 1,1-difluoroethane (HFC-152a) (see Page 2). The reference discloses that HFC 152a is produced in a closed system by catalytic reaction of vinyl chloride with hydrofluoric acid and is purified based on market specification (Page 6). DuPont further discloses that 1,1-difluoroethan has a purity of greater than 99.9% and typical impurities include low level of water, low level residual HCl and/or HF acids (Page 5). Greater than 99.9% equates to there being less than 1000 ppm of impurities which overlaps the instantly claimed amount of impurities.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DuPont because the Noakes reference already provides the motivation for adding 1,1-difluoroethane as the propellant as discussed above and DuPont discloses that 1,1-difluoroethane comprises less than 1000 ppm impurities and therefore incorporating this component taught by Noakes would necessarily have the properties claimed in the instant invention.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 5-12, 15-17, 20, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1-2, 5-12, 15-17, 20 and 22 above and further in view of Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015).
 The teachings of the above cited reference have been set forth above.
The above cited references do not teach the composition further comprises a surfactant. However, this deficiency is cured by Malhotra. 
	Malhotra also teach metered dose inhaler formulations for treating respiratory diseases wherein the formulations comprise the active drug and propellant component, including HFA-152a. (Abstract; Summary of Invention; Para 0051). Malhotra teaches that one or more surfactants may be employed to stabilize the composition and to also provide lubrication to the valve system of the metered dose inhaler (Para 0059). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Malhotra and further comprise a surfactant in the formulation of Gaetano. One would have been motivated to do so because Malhotra also teach metered dose inhaler formulations for treating respiratory diseases wherein the formulations comprise the active drug and propellant component, including HFA-152a and Malhotra provides the motivation that one or more surfactants may be employed to stabilize the composition and to also provide lubrication to the valve system of the metered dose inhaler. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 3/3/2022 with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argued the WO 2001/89480 (Exhibit 2) document discloses using both inert containers (anodized aluminum cans and cans lined with inert organic coating) and acids to improve chemical stability of its formulations. It was argued that Exhibit 2 document teaches away from using conventional aluminum cans in formulations in order to maintain chemical stability of the formulation. It was argued that, in contrast, the claimed invention even when using “uncoated aluminum cans” has unexpected chemical stability. 
In response, the examiner respectfully directs applicant’s attention to WO 1999065460A2 document which discloses a pressurized metered dose inhaler comprising formoterol fumarate and a fluoroalkane propellant, wherein formoterol remains chemically and physically stable. (see: Claims; Examples). It teaches examples of suitable fluoroalkanes include HFA-152a (1,1-difluoroethane) and also teaches using conventional aluminum cans (i.e. uncoated aluminum cans). (see: page 8, lines 1-11). Thus, applicant’s arguments of unexpected results are not persuasive because WO 1999065460A2 suggests formoterol remains chemically and physically stable even when using conventional aluminum cans. 
Applicant further argued that the examiner misunderstood the teachings WO 2014170689 (Corr 689) and WO 2001/89480 (Exhibit 2). Applicant argued, referring to the declaration filed on 3/3/2022 by Stuart Corr, that salbutamol and formoterol have different chemical stability profiles wherein salbutamol salts such as salbutamol sulphate are chemically stable while its free base is not and in contrast, the prior art at the time of the invention recognized that formoterol salts such as formoterol fumarate dihydrate are not chemically stable. It was argued the challenge for salbutamol sulphate formulations (which is chemically stable) is to improve the physical stability and Corr 689 does not refer to the differences in the chemical stability of a salbutamol sulphate in HFA-134a or HFA-152a propellant. Applicant argued therefore, in contrast to the Examiner's allegations, because it concerns the physical stability of a chemically stable species (salbutamol sulphate) in HFA-152a, Corr 689 would not have motivated a skilled person to select HFA-152a for the composition of Gaetano, which comprises a different, chemically unstable formoterol fumarate in HFA-134a, in order to improve its chemical stability.
	In response, the examiner respectfully draws applicant’s attention to Exhibit C, Bainbridge et al., which discloses formoterol fumarate having both physical and chemical stability challenges and that by employing a novel bulking agent excipient, stable formoterol fumarate MDI systems can be achieved (Summary). As acknowledged by the applicant, Corr 689 concerns the physical stability of a chemically stable species (salbutamol sulphate) in HFA-152a and Bainbridge discloses formoterol fumarate having both physical and chemical stability challenges. Therefore, since formoterol fumarate was known to have both physical and chemical stability challenges and Corr 689 concerns the physical stability of a chemically stable species (salbutamol sulphate) in HFA-152a, one skilled in the art would have been motivated to select HFA-152a with formoterol fumarate with the expectation of addressing the physical instability aspect of formoterol fumarate. Further, as discussed supra, Bainbridge discloses employing bulking agent to address the chemical and physical stability issues of formoterol and it would have been obvious to one skilled in the art to utilize these known methods in the art to address the chemical stability issues of formoterol with HFA-152a propellant. Additionally, the WO 1999065460A2 prior art document discloses that the stability of aerosol formulations comprising beta agonist (formoterol) can be significantly improved by utilizing more than 5% of a solvent (ethanol being the most preferred) capable of solubilizing or dissolving the drug (page 4, line 10-25; Claims). As discussed supra, WO 1999065460A2 discloses suitable fluoroalkanes include HFA-152a (1,1-difluoroethane). Therefore, the stability issues with formoterol were known in the art and were addressed even with the use of an HFA-152a propellant. 
	Applicant further argued that no prior art has recognized any improved chemical stability of the claimed invention with beclomethasone and particularly formoterol fumarate in HFA-152a. It was argued that the claimed invention possesses unexpected results compared to the prior art. 
	In response, it is argued that the results and data presented in the instant specification does not appear to show there being chemical stability and particularly chemical stability over the full scope of the claim. For example, Table 8 and 9 do not appear to show there being an improved chemical stability which is of practical and statistical significance. The percent of total impurities in Table 8 (HFA-134) at 1 month are 0.08 and 0.11 and the percent of total impurities in Table 9 (HFA-152a) at 1 month are 0.07 and 0.09. There does not appear to be any significant improvement between the two propellants and the applicant have not shown how this minor improvement is of practical and statistical significance. Further, the data and results provided in the instant specification do not appear to be commensurate with the scope of the claimed invention because the results do not show chemical stability occurring over a wide range of concentrations of the claimed ingredients. Thus, applicant’s argument that the claimed invention possesses unexpected results compared to the prior art is not persuasive at this time.  
Applicant argued that Noakes discloses comparative solubility and aerosolization data for the formulations in HFA-152a and HFA-134a but does not refer to or provide any examples of, differences in the chemical stability of the drugs in either propellant. It was argued that Gaetano also does not teach or suggest chemical stability data and that one skilled in the art would not have expected adding HFA-152a as the propellant, rather than the conventionally used HFA-134a and HFA-227ea. 
In response, Noakes teaches that the HFA-152a propellant has reduced GWP in comparison to HFA-134a and HFA-227, forms stable suspension or solutions with a range of pharmaceutical actives and requires less amount of ethanol to dissolve the drugs (see: Page 3 line 33 to Page 4, line 2). Thus applicant’s argument regarding the prior art not teaching chemical stability of drug in HFA-152a propellant and no expectation of adding this propellant is not persuasive because Noakes provides a strong motivation of using the HFA-152a propellant rather than the HFA-134a or HFA-227ea propellants. Further, as discussed supra, the references cited above teach the instantly claimed method of adding the propellant (i.e. 1,1-difluoroethane) to the pharmaceutical composition and this would necessarily result in improved stability of the pharmaceutical composition because the combination of the references cited teach the same method and composition as instantly claimed.
Further, applicant in the arguments pointed to the affidavit/declaration filed on 9/9/2021 and 3/3/2022 and argued that the skilled person would not have considered using HFA-152a as replacement for the HFA-134a and HFA -227ea propellants that are used in the compositions of Gaetano because HFA-152a is much more polar than HFA-134a and HFA-227ea, and that increasing the polarity of the propellant in a pharmaceutical composition will result in a reduction in chemical stability of the formulation, particularly those containing beta2-agonists, such as formoterol. Applicant in the declaration pointed to the WO 01/89480 document ( Exhibit 2) and argued this document discloses that due to the higher polarity of HFA propellants with respect to CFC propellant, HFA formulations may suffer chemical stability problems with respect to CFC formulations, and in particular drugs belonging to the class of the phenylalkylamino derivatives such as formoterol and salbutamol (beta-2 agonists) may suffer of inherent chemical stability problems due to their susceptibility to oxidative conditions. Thus, it was argued that expectation of those skilled in the art is that adding a propellant with increased polarity will result in a reduction in chemical stability of the formulation, particularly those containing long acting beta-2 agonists such as formoterol. 
In response, firstly it is argued that the WO 01/89480 document (Exhibit 2) expressly teaches a pharmaceutical composition comprising beta-2 agonist such as formoterol with the HFA propellant rather than CFC propellant (see: claims). The WO 01/89480 document (Exhibit 2) discloses that in the case of certain active ingredients such as beta-2 agonists (e.g. formoterol or salbutamol), their chemical stability in HFA solution formulations could be dramatically improved by a proper and combined selection of the kind of cans as well as the apparent pH range (page 3, line 11-14). Thus, it would have been obvious to one skilled in the art to address the chemical stability issues of drugs such as beta-2 agonists when using the HFA-propellant such as HFA-152a taught by the Noakes reference by a proper and combined selection of the kind of cans as well as the apparent pH range. The instant claims recite “comprising” language which allows additional method steps or components to be included in the claimed invention and thus a proper and combined selection of the kind of cans as well as the apparent pH range to obtain chemical stability falls within the scope of the instant claims. Further, as evidenced by the reference Corr et al. (WO 2014170689 A1; Oct. 23, 2014) (cited in the advisory action dated 10/26/2021), the use of the HFA-152a (1,1-difluoroethane) propellant with the beta-2 agonist, salbutamol, was known in the art before the effective filing date of the instant invention. Corr expressly teaches a pharmaceutical metered dose inhaler comprising 1,1-difluoroethane (HFA-152a) as the propellant and salbutamol as the drug. (see: Abstract; Claims). As discussed supra, salbutamol and formoterol are both beta-2 agonists belonging to the class of the phenylalkylamino derivatives and are disclosed by the WO 01/89480 document (Exhibit 2) as drugs that may suffer of chemical stability problems due to their susceptibility to oxidative conditions. Therefore, applicant’s argument that one skilled in the art would expect that adding a propellant with increased polarity will result in a reduction in chemical stability of the formulation, particularly those containing long acting beta-2 agonists such as formoterol, is not persuasive because as evidenced by the Corr reference, the use of 1,1-difluoroethane ( HFA-152a) as the propellant and a beta-2 agonist as the drug in a metered dose inhaler was known before the effective filing date of the instant invention and one skilled in the art would have had a reasonable expectation of success of incorporating beta-2 agonist such as formoterol with HFA-152a. 
With respect to examiner’s statement that the properties claimed in the present invention are necessarily present in the prior art based on the substantially identical process using identical component, applicant argued that active pharmaceutical ingredients in Noakes are different from the active ingredients in the claimed invention and thus examiner’s argument is unavailing. Applicant argued that the proposed combination does not teach or suggest the drug component limitation in presently amended claims. 
In response, applicant is respectfully directed to the new 103 rejection which is over Gaetano in view of Noakes. As discussed in the 103 rejection above, Gaetano teaches the formulation can comprise two or more active drug substances which include beclomethasone and anticholinergic atropine-like derivatives such as ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, the Gaetano reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include the disclosed long acting muscarinic antagonist or formoterol with the beclomethasone agent in the formulation as is instantly claimed.     
Applicant argued that the claimed invention possesses unexpected results wherein the claimed invention improved drug delivery, stability and reduced GWP which is due to the formulation comprising HFA-152a rather than HFA-134a or HFA 227 as the propellant. 
In response, as discussed supra, the combination of Noakes and Gaetano does teach formulations comprising the same active component and incorporating the HFA-152a propellant rather than HFA-134a or HFA 227. Further, as discussed supra, the Noakes reference teaches that HFA152a has lower global warming potential (GWP) when compared to HFA 134a, reduced irritancy and forms stable suspension or solutions. Thus, not only do the prior art references disclose formulations which are comprised of HFA-152 and the instantly claimed actives, the prior art also recognizes the improved stability and reduced GWP which are referred to as unexpected results by the applicant. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-17, 20 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 9-19 of copending Application No. 16/582,710 (USPGPUB No. 20200016174) in view of Keller et al. (US 6,585,958 B1; Jul. 1, 2003), Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015).
The ‘710 application in claim 1 recites a pharmaceutical composition comprising beclomethasone dipropionate and formoterol fumarate dehydrate as the drug component and 1,1- difluoroethane as the propellant component. Claim 2 of ‘710 recites the composition contains less 500 ppm of water. Claims 4-7 of ‘710 recite the drug component additionally comprises long acting muscarinic antagonists including tiotropium and glycopyrronium bromide which the salt of glycopyrrolate. Claims 9-11 of ‘710 recite that at least 90, 95 and 99 weight % of the propellant component is 1,1-difluoroethane which read on instant claims 10-12. Claim 12 of ‘710 recites propellant component contains from 0.5 to 10 ppm of unsaturated impurities. Claims 13 and 14 of ‘710 recite the composition comprises a polar excipient which ethanol. Claim 15 of ‘710 recites the composition is free of surfactants and perforated microstructures which read on instant claims 15 and 22. Claims 16 and 17 of ‘710 recite the weight of total impurities which read on instant claims 16 and 17. Claims 18 and 19 of ‘710 recite the composition in the form of suspension and solution.
Regarding claim 20, ‘710 application teaches the 1,1-difluoroethan (R-152a) propellant added to the composition and therefore it would necessarily be stabilized compared to HFA-134a or HFA-227ea.
The ‘710 application does not claim the composition comprising glycerol as recited in instant claim 14. However, this deficiency is cured by Keller et al.
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36).
While ‘710 teaches adding long acting muscarinic antagonists, ‘710 does not teach wherein the composition consists of beclomethasone and long acting muscarinic antagonists. However, this deficiency is cured by Gaetano. 
Gaetano teaches the formulation can comprise two or more active drug substances which include beclomethasone and anticholinergic atropine-like derivatives such as ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide for treating respiratory disease (i.e. salt of glycopyrrolate) (see Page 7, line 11-25).
The ‘710 application does not teach the composition further comprises a surfactant. However, this deficiency is cured by Malhotra. 
	Malhotra also teach metered dose inhaler formulations for treating respiratory diseases wherein the formulations comprise the active drug and propellant component, including HFA-152a. (Abstract; Summary of Invention; Para 0051). Malhotra teaches that one or more surfactants may be employed to stabilize the composition and to also provide lubrication to the valve system of the metered dose inhaler (Para 0059). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘710 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘710 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘710 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘710 to incorporate the teachings of Gaetano and include only beclomethasone and anticholinergic atropine-like derivatives because Gaetano teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include long acting muscarinic antagonist or formoterol with the beclomethasone agent in the formulation of ‘710 since these combinations were known in the art for treating respiratory diseases.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Malhotra and further comprise a surfactant in the formulation of ‘710. One would have been motivated to do so because Malhotra also teach metered dose inhaler formulations for treating respiratory diseases wherein the formulations comprise the active drug and propellant component, including HFA-152a and Malhotra provides the motivation that one or more surfactants may be employed to stabilize the composition and to also provide lubrication to the valve system of the metered dose inhaler. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Even though the claims in the instant invention are directed towards a method and ‘710 application is directed towards a composition, the instant claims still read on ‘710 application claims because the instant claims recite the same composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-17, 20, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 11, 16, 18, 23, 28, 32 and 72 of copending Application No. 15/781,045 (USPGPUB No. 20190247339) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003).
Claims 1, 8, 11, 16 and 72 of ‘045 application recite a pharmaceutical composition comprising formoterol fumarate dihydrate and beclomethasone and composition is in the form of a suspension. The claims also recite the composition comprising a propellant component at least 90, 95 and 99 weight % of which is 1,1-difluoroethane. Claim 3 of ‘045 recites composition comprising ethanol. Claim 18 of ‘045 recites propellant component contains 0.5 to 10 ppm of unsaturated impurities. Claim 23 of ‘045 recites that composition produces less than 0.7% impurities from degradation of formoterol and corticosteroid (e.g. beclomethasone) under same conditions as recited in instant claims 16 and 17 and thus read on these instant claims. Claim 28 of ‘045 recite composition containing an amount of water that reads on instant claims 2. Claim 32 of ‘045 recites the composition is free of perforated microstructures and thus reads on instant claim 15. Claim 1 of ‘045 recites the composition comprises a surfactant component. 
Regarding claim 20, ‘045 application teaches the 1,1-difluoroethan (R-152a) propellant added to the composition and therefore it would necessarily be stabilized compared to HFA-134a or HFA-227ea.
The ‘045 application does not claim the composition comprising glycerol and in the form of a solution as recited in instant claims 1, 6 and 14. However, these deficiencies are cured by Keller et al.
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36).
The ‘045 application does not claim the composition consists of long acting muscarinic antagonists and beclomethasone as recited in instant claims 6-9. However, this deficiency is cured by Gaetano.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include only the antimuscarinic agent and beclomethasone in the formulation because the combination of the different classes of these drugs was known to be beneficial in preventing or treating disease.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘045 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘045 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘045 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success. Further, it would have been obvious to one of ordinary skill in the art to make the composition in the form of a solution because Keller teaches that addition of glycerol provides aerosols having improved properties in both solution and suspension.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Even though the claims in the instant invention are directed towards a method and ‘045 application is directed towards a composition, the instant claims still read on ‘045 application claims because the instant claims recite the same composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-17, 20, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-3, 7-8, 11, 13, 17, 18, 19, 21, 23, 25, 32, 33 and 85 of copending Application No. 16/334,136 (USPGPUB No. 20190374519) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003).
The ‘136 application in claim 1 recites a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising tiotropium bromide and the composition is free of acid stabilizers. Claims 7-8, 11 and 13 recite the composition further comprises formoterol fumarate dihydrate and beclomethasone dipropionate. Claims 2-3 of ‘136 claim the composition comprising water content in the amount recited in instant claim 2. Claims 1, 17, 18 and 85 of ‘136 claim the weight percent of the propellant component in the amount that reads on instant claims 10-12. Claim 19 and 23 of ‘136 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. Claim 25 of ‘136 recites the composition is free of perforated microstructures and other components which read on instant claim 15. Claims 32 and 33 of ‘136 also teach the composition in the form of solution and suspension. Claim 21 of ‘136 recites the composition comprising surfactant.
Regarding claims 16 and 17, the structure of the composition in ‘136 application is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would inherently yield the same level of impurities.
Regarding claim 20, ‘136 application teaches the 1,1-difluoroethane (R-152a) propellant added to the composition and therefore it would necessarily be stabilized compared to HFA-134a or HFA-227ea.
The ‘136 application does not claim the composition comprises glycerol as recited in instant claim 14. However, this deficiency is cured by Keller et al.
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘136 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘136 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘136 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.
The ‘136 application does not claim the composition comprises a salt of glycopyrrolate or specifically glycopyrronium as the long acting muscarinic antagonist recited in instant claims 8-9 and the composition consists of beclomethasone and long acting muscarinic antagonist. However, this deficiency is cured by Gaetano.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to comprise the salt of glycopyrrolate and beclomethasone as the sole drugs in the formulation because the combination of the different drugs was known to be beneficial in preventing or treating disease. Further, it would have been obvious to one of ordinary skill in the art to try and substitute one antimuscarinic agent already taught by ‘136 application for another as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Even though the claims in the instant invention are directed towards a method and ‘136 application is directed towards a composition, the instant claims still read on ‘136 application claims because the instant claims recite the same composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-17, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 13-15, 17, 20 and 22-26 of copending Application No. 16/334,156 (USPGPUB No. 20190388436) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015).
The ‘156 application in claim 1 recites a pharmaceutical composition comprising glycerol, beclomethasone dipropionate and formoterol fumarate dihydrate as the drug component and 1,1- difluoroethane as the propellant component. Claims 2-3 of ‘156 recite amounts of water which read on instant claim 2. Claims 7-9 of ‘156 recite the drug component additionally comprises long acting muscarinic antagonists including tiotropium and salt of glycopyrrolate. Claims 13 and 14 of ‘156 recite weight % of the propellant component that reads on instant claims 10-112. Claim 15 of ‘156 recites propellant component contains 0.5 to 10 ppm of unsaturated impurities which reads on instant claim 13. Claim 17 of ‘156 recite the composition comprises a polar excipient which is ethanol. Claims 20 and 26 of ‘156 recite the composition is free of surfactants and perforated microstructures which read on instant claim 15 and 22. Claims 22 and 23 recite the weight of total impurities which read on instant claims 16 and 17. Claims 24 and 25 of ‘156 recite the composition in the form of suspension and solution which reads on instant claims 18 and 19.
Regarding claim 20, ‘156 application teaches the 1,1-difluoroethane (R-152a) propellant added to the composition and therefore it would necessarily be stabilized compared to HFA-134a or HFA-227ea.
While ‘156 teaches adding long acting muscarinic antagonists, ‘156 does not teach wherein the composition consists of beclomethasone and long acting muscarinic antagonists. However, this deficiency is cured by Gaetano. 
Gaetano teaches the formulation can comprise two or more active drug substances which include beclomethasone and anticholinergic atropine-like derivatives such as ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide for treating respiratory disease (i.e. salt of glycopyrrolate) (see Page 7, line 11-25).
The ‘156 application does not teach the composition further comprises a surfactant. However, this deficiency is cured by Malhotra. 
	Malhotra also teach metered dose inhaler formulations for treating respiratory diseases wherein the formulations comprise the active drug and propellant component, including HFA-152a. (Abstract; Summary of Invention; Para 0051). Malhotra teaches that one or more surfactants may be employed to stabilize the composition and to also provide lubrication to the valve system of the metered dose inhaler (Para 0059). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘156 to incorporate the teachings of Gaetano and include only beclomethasone and anticholinergic atropine-like derivatives because Gaetano teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to include long acting muscarinic antagonist or formoterol with the beclomethasone agent in the formulation of ‘710 since these combinations were known in the art for treating respiratory diseases.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Malhotra and further comprise a surfactant in the formulation of ‘156. One would have been motivated to do so because Malhotra also teach metered dose inhaler formulations for treating respiratory diseases wherein the formulations comprise the active drug and propellant component, including HFA-152a and Malhotra provides the motivation that one or more surfactants may be employed to stabilize the composition and to also provide lubrication to the valve system of the metered dose inhaler. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Even though the claims in the instant invention are directed towards a method and ‘156 application is directed towards a composition, the instant claims still read on ‘156 application claims because the instant claims recite the same composition.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
With regards to the double patenting rejections above, it was argued that the applicant does not acquiesce to the rejection, however, applicant intends to file a terminal disclaimer when this is the last rejection in the application.
Since the applicant does not point to the reason why the rejection is not proper and applicant have not filed a terminal disclaimer, the double patenting rejections above are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616